Citation Nr: 1341918	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 15, 2012.  

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, since
November 15, 2012.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating claim has been recharacterized to comport with the evidence of record.  

The Veteran requested a hearing before the Board in January 2010, however, he withdrew that request in correspondence dated in August 2011.  

In October 2012 the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development.  At the time, the issues on appeal included service connection for a bilateral foot disorder, a bilateral knee disorder, and a skin disorder.  These appeals were granted by an April 2013 rating decision.  Thus, the Board no longer has jurisdiction over them.  

During the pendency of the appeal, the AOJ awarded an increased evaluation for service-connected PTSD from 30 percent to 50 percent, effective February 17, 2006, and from 50 percent to 70 percent, effective November 15, 2012.  A claimant is generally presumed to be seeking the maximum benefit allowed by law or regulations.  AB v Brown, 6 Vet App 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issues remain in appellate status.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to November 15, 2012, PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

2.  PTSD does not result in total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating 0f 70 percent for posttraumatic stress disorder (PTSD), prior to November 15, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD, since
November 15, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 


DUTIES TO NOTIFY AND ASSIST

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2011 and November 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The claim file was reviewed and the rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD is rated as 50 percent disabling, prior to November 15, 2012 and as 70 percent thereafter.  He seeks higher ratings during the relevant periods.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2012). 

Under Diagnostic Code 9411, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  Relevant to this case, a GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  In reaching a determination in this matter, the Board has considered the GAF scores assigned.  

Findings reported prior to the November 2012 VA examination report are not dissimilar from those reported in the November 2012 VA report of examination, upon which the increase to 70 percent was based, in part.  For example, the November 2012 VA examination report shows a GAF score of 45, and a December 2007 VA treatment record shows a GAF of 38.  Although the GAF score assigned on VA examination in March 2011 was 68, and 55 on VA examination in September 2006, a May 2008 VA treatment record shows a GAF score of 40.  Difficulty with concentration was noted in a September 2008 record and a GAF score of 42 was assigned.  A December 2008 VA treatment record notes suicidal thoughts and a GAF score of 41 was assigned.  

The criteria for both 50 a percent and 70 percent evaluation require occupational and social impairment and, resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating, prior to November 15, 2012.  

The evidence objectively confirms PTSD and related symptoms affecting the Veteran's ability resulting in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met, and no higher, prior to November 15, 2012.  

A rating higher than 70 percent is not warranted at any time during the appeal period.  At no time during the appeal has there been total social and occupational impairment.  A May 2008 VA treatment record reflects the Veteran was working part-time with his insurance business.  A September 2008 VA record notes he was going to a class reunion, as well as a family reunion.  An October 2009 record notes he was married to his wife for 37 years.  

The evidence is in favor of a 70 percent evaluation throughout the appeal period, and no higher, for PTSD.  

The evidence shows that the Veteran's service-connected PTSD results in social and occupational impairment; the rating criteria considered in this case reasonably describe the Veteran's disability level and associated symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral for extra-schedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial 70 percent disability rating for PTSD, prior to November 15, 2012, is granted.  

An initial disability rating in excess of 70 percent for PTSD, since November 15, 2002 is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


